Citation Nr: 0404636	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance pursuant to Title 38, United States 
Code, Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1959 to 
August 1967.  He died on April [redacted], 2000.  The appellant is 
the veteran's widow.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland that denied service connection for the 
cause of the veteran's death and entitlement to Dependants' 
Educational Assistance.  The appellant filed a notice of 
disagreement in August 2001.  The RO issued a statement of 
the case in April 2002 and received the appellant's 
substantive appeal in June 2002.  

For the reasons set forth below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC).  

REMAND

VA has enhanced duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  For a VCAA notice letter, to be 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003) it must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

While the appellant was informed of pertinent provisions of 
the VCAA in a February 2002 letter, the letter did not inform 
the claimant of the evidence not of record that was necessary 
to substantiate the claim.  Moreover, the letter was sent to 
the appellant after the initial adjudication of her claim.  
Section 5103(a) of 38 U.S.C. requires VA to give VCAA 
compliance notice to a VA claimant "[u]pon receipt of a 
complete or substantially complete application." (Emphasis 
added.)  As such, adjudication of the claim at this time 
could be potentially prejudicial to the claimant.  

In regard to the claim for service connection for the cause 
of the veteran's death, the Board notes that in order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service caused or contributed substantially 
or materially to the veteran's death.  The issue involved 
will be determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2003).

Under 38 C.F.R. § 3.312(a) (2003), a veteran's death will be 
considered service connected when a service-connected 
disability is established as either the principal or 
contributory cause of death.  A service-connected disability 
will be considered as the principal cause of death when such 
disability was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2003).  For a service-connected disability to be considered 
a contributory cause of death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2003).  It is not 
sufficient that the service-connected disability casually 
shared in the production of death, but rather must be shown 
that there was a causal connection.  Id.

While the veteran had not established service connection for 
any disability during his lifetime, VA treatment records 
associated with the claims file indicate that the veteran 
died as a result of prostate cancer with metastasis.  

VA regulations provide that service connection will be 
awarded on a presumptive basis for certain disabilities that 
have been associated with exposure to certain herbicide 
agents.  In particular, service connection may be awarded for 
prostate cancer, even if there is no record of such disease 
during service, if the veteran served in the waters offshore 
Vietnam or in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam at any 
time during the period from January 9, 1962, to May 7, 1975.  
38 C.F.R. §§ 3.307(a)(6); 3.309(e).

The appellant alleges that the veteran participated in secret 
missions to Vietnam whereby he was exposed to herbicide 
agents.  Service medical records and service personnel 
records do not show service in Vietnam.  

Accordingly, upon remand, in addition to supplying a notice 
that conforms to 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the claimant should specifically be advised to 
submit or identify any evidence, to include statements for 
former service comrades or other lay evidence, that could 
verify that the veteran served in Vietnam, or was otherwise 
exposed to herbicide agents, as alleged.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the appellant's claims.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send the appellant and 
her representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on her behalf.  
The letter should also request that the 
appellant provide any evidence in her 
possession that pertains to the claims.  

In addition to supplying a notice that 
conforms to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO should 
specifically advised the appellant to 
submit or identify any evidence, to 
include statements from former service 
comrades or other lay evidence, that 
could verify that the veteran served in 
the Republic of Vietnam, or was otherwise 
exposed to herbicide agents, as alleged.  
If the appellant provides any statements 
from former service comrades as evidence 
of the veteran's service in Vietnam, the 
RO should verity through service 
department sources that the individual 
offering a statement was actually 
stationed with the veteran at the time in 
question.

2.  After completing the above-requested 
actions and additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claims of entitlement to service 
connection for the cause of the veteran's 
death and entitlement to basic 
eligibility for Dependents' Educational 
Assistance pursuant to Title 38, United 
States Code, Chapter 35 on a de novo 
basis, and in light of all pertinent 
evidence and legal authority.

3.  If the benefits sought on appeal 
remain adverse to the appellant, the RO 
must furnish to the appellant and her 
representative an appropriate 
supplemental statement of the case and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



